 332DECISIONS OF THENATIONALLABOR RELATIONS BOARDHouston Chronicle Publishing CompanyandLouisHouse Petitioner and Houston Mailers UnionLocalNo 360affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America,AFL-CIOCase 16-RD-1165March 20, 1989DECISION AND DIRECTION OFSECOND ELECTIONBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTThe National Labor Relations Board, by a threemember panel, has considered objections to anelection held November 9, 1988,1 and the hearingofficer's report recommending disposition of themThe election was conducted pursuant to a Stipulat-ed Election Agreement The tally of ballots shows74 for and84 againsttheUnion,with 18 chal-lenged ballots 2The Board has reviewed the record in light ofthe exceptions and briefs and adopts the hearing of-ficer's findings and recommendations only to theextent consistent with this Decision and Directionof Second ElectionIn support of its objections, the Union presentedevidence at the heanng relating to a contest, apreelection barbecue, and various memoranda thattheEmployer disseminated to the employeesthroughout the decertificationcampaignThe hear-ing officer recommended that the Union's objec-tions be overruled in their entirety The Union excepts to the hearing officer's recommendation re-garding the contest and, for reasons set forthbelow, we find merit in this exception 3During the preelection campaign, shortly afterOctober 24, the Employer mailed to all employeesa booklet entitled "The Red Light Contest " Acover letter, which invited the employees to par-ticipatein a contestto test their knowledge of thedecertification process and the Union, offered a$250 prize to the person with the highest score'All dates are in 1988 unless otherwise specified2During the hearing the parties stipulated that for purposes of thisproceeding only in order to streamline the proceeding to resolve the objectionsand to achieve a final tally the Employer and the Petitionerwould not contest the 11 ballots challenged by the Union and that thoseballotswould not be counted Accordingly as the remaining seven challenged ballots were not sufficient in number to affect the results of theelection no evidence was received on themZ In the absence of exceptions we adopt pro forma the hearing officer s finding that there was no evidence that the Employer s memorandacontained anything that would warrant setting aside the election and thatthe preelection barbecue constituted a legitimate campaign deviceThe contest booklet listed the sources of the an-swers to the questions Some of the answers werecontained in "Straight Answers to Important Questions," campaign literature that the Employer hadmailed toall bargainingunit employees on October24 Each participant was to fill in his name and address on his entry A total of 25 employees participatedThe contest closed on November 3 and thewinner was announced on November 4 The con-test entries were graded by James Garza, employeerelationsmanager,and the person with the highestscore received a $250 cash prize As noted above,the election was held on November 9The hearing officer found the instant case distinguishable fromNational Gypsum Co ,4and concluded that the contest was not objectionableWedisagreeWe conclude that the contest and the accompanying prize in the circumstances of this case tendedto interfere with employee free choice in the elec-tionWe rely primarily on the fact that the em-ployees were required to identify themselvesAsstated inNational Gypsum,participants `were re-quired to identify themselves on their entry forms,thereby enabling the Employer to know which employees participated and which did not, and whichemployees were familiar with its campaign materi-al "National Gypsum,supra at 1003 Here, as inNational Gypsum,[t]his information indicated totheEmployer where additionalcampaigneffortsshould be focused, and afforded the potential fordirecting pressure at particular employees " IdWethus distinguish this case fromStrideRiteCorp,254 NLRB 297 (1981), andThriftDrug Co, 217NLRB 1094 (1975), in which the Board found thatthe raffles did not constitute objectionable conduct,because in those cases participants, except for thosewho claimed prizes,remainedanonymous Accordingly,we sustain the Unions objection and findthat the election conducted on November 9, 1988,must be set aside and a new election held 5[Direction of Second Election omitted from pub-lication ]4National Gypsum Co280 NLRB 1003 (1986)a Contrary to the hearing officer we find this case to be indistinguishable fromNationalGypsumThe$250 prize here was comparable to the$270 television sets and $261 cash prizes offered inNationalGypsum InNational Gypsumthere similarly was no evidence that the employer usedthe namesof participantsto alter its campaign strategyAs noted abovein each case the employer possessed the potential for directing pressureat particular employees as a result of the information obtained from thecontest Id Furthermore inNationalGypsumas here there was no evidence that the questions solicited the employees view on unionizationand voting in the election was not a condition precedent to participatingin the contest293 NLRB No 38